PER CURIAM.
The trial court’s order denying appellant’s motion for post-conviction relief is affirmed without prejudice to appellant’s right to raise these claims in a subsequent motion which complies with the requirements of rule 3.850, of the Florida Rules of Criminal Procedure. See Ramsey v. State, 632 So.2d 700, 701 (Fla. 1st DCA 1994); Jackson v. State, 631 So.2d 390 (Fla. 1st DCA 1994); Poole v. State, 600 So.2d 573 (Fla. 1st DCA 1992); Daniels v. State, 450 So.2d 601, 602 (Fla. 4th DCA 1984).
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.